Decree affirmed. This is a petition for modification of a decree, entered in divorce proceedings, in so far as it was ordered therein that the custody of the minor child of the parties thereto be awarded to her paternal aunt Jane Kurn. The petitioner is the adoptive mother of said child, and the respondents are her natural as well as adoptive father and Mrs. ICurn. The judge entered a decree modifying the decree above referred to by ordering that the petitioner have the custody of the child. Appropriate orders for her support and fixing times at which her father may have her companionship are contained in the decree of modification. The respondents appealed. The evidence is reported, and the judge made an extensive report of material facts found by him. The wisdom of changing the order for custody was one peculiarly within the province of the judge, who saw the witnesses, of whom the child was one. Crandell v. Short, 317 Mass. 605, 608. We have examined the evidence in accordance with our duty under the familiar rule (see MacLennan v. MacLennan, 316 Mass. 593, 595) and are of opinion that it supports the findings and the decision of the judge.